Exhibit 10.8 DATED THIS 31 DECEMBER 2007 SHARE EXCHANGE AGREEMENT Between BIO-ASPECT SDN. BHD. (COMPANY NO. 733606-X) & & EXQUISITE FORESIGT SDN. BHD. (COMPANY NO. 724705-A) (hereinafter collectively referred to as the “VENDORS”) And RENEWABLE FUEL CORP. (hereinafter referred to as the“PURCHASER”) SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as "this Agreement") is entered into as of this 31 December 2007, By and Between BIO-ASPECT SDN. BHD. (COMPANY NO. 733606-X) a company incorporated in Malaysia and having its business address at 13-2, Jalan 6/38D, Plaza Sinar, Taman Sri Sinar, Segambut 51200 Kuala Lumpur, Malaysia (hereinafter referred to as "Bio-Aspect"), And EXQUISITE FORESIGHT SDN. BHD. (COMPANY NO. 724705-A) a company incorporated in Malaysia and having its business address at No. 938, A & B Lorong Merpati, 05200 Alor Setar, Kedah, Malaysia (hereinafter referred to as "Exquisite"), (Bio-Aspect and Exquisite may hereinafter be collectively referred as “the Vendors”) And RENEWABLE FUEL CORP., a Nevada corporation (hereinafter referred to as the “Purchaser”), with offices at 7251 West Lake Mead Blvd., Suite 300, Las Vegas, Nevada 89128; For the avoidance of doubt, each of the Vendors and the Purchasermay be referred to herein as a “Party” and collectively as the “Parties.” RECITALS A. The Purchaseris a privately held corporation organized under the laws of the State of Nevada. B. PLANT BIOFUELS CORPORATION SDN. BHD. (COMPANY NO. 625499-X) a company incorporated in Malaysia and having its business address at Lot 217, 1st Floor, FAS Avenue, No. 1, Jalan Perbandaran Kelana Jaya, 47301 Petaling Jaya, Selangor Darul Ehsan (hereinafter referred to as "the Company”), and having an authorised share capital of Ringgit Malaysia Twenty Five Million (RM25,000,000.00) only divided into Twenty Five Million (25,000,000) ordinary shares of Ringgit Malaysia One (RM1.00) only each of which Twenty Four Million (24,000,000) ordinary shares have been issued and credited as fully paid-up (“PBC Shares”). 1 C. Bio-Aspect is a privately heldcorporation organized under the laws of Malaysia, and is a shareholder of the Company which holds seventy percent (70%) of the equity or PBC Shares in the Company. D. Exquisite is a privately heldcorporation organized under the laws ofMalaysia, and is a shareholder of the Company which holds thirty percent (30%) of the equity or PBC Shares in the Company. E. The Purchaser agrees to acquire the PBC Shares being the whole 100% of the issued and outstanding securities of the Company from the Vendors in exchange for the issuance of certain shares of the Purchaser’s common stock to Vendors (hereinafter referred to as “the Renewable Common Stock”) (hereinafter this exchange be referred to as the "Exchange") on the terms described herein. AGREEMENT NOW THEREFORE, based on the foregoing recitals and for and in consideration of the mutualcovenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived herefrom, and intending to be legally bound hereby, the Parties hereby agree as follows: ARTICLE
